Filed Electronically
                       Case 2:18-cv-04003-SMB Document 39-2 Filed 12/17/18 Page 1 of 2



                                                        COMPLAINT
                             CR-2018-07544-E
              CAUSE NO.: - - - - - - - -
              DEFENDANT: JASON VANDYKE
              CHARGE: FALSE REPORT


                         IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS
                       BEFORE ME, the undersigned authority, on this day personally appeared the
              undersigned affiant who, after being by me duly sworn on oath, deposes and says that the ~ffiant
              has good reason to believe, and does believe, that JASON VANDYKE hereinafter I styled
              defendant, on or about the 13th day of September, 2018, and before the making Jnd filing .of this
                                                                                                    I

              Complaint, in the County of Denton of the State of Texas, did then and there ihtentionally and
              knowingly with the intent to deceive, make a false statement, namely: that an \lnknown ~erson
              entered the defendant's v·ehicle without the defendant's consent and removed! the defendant's
                                                                                                    I     I
              personal property from the vehicle without consent, to a peace officer, Shannon Roach,
              conducting a criminal investigation, and the said statement was material to the inrestigation;
                                                                                                !         I
                                                                                                i




              against the peace and dignity of the State of Texas.




                       SWORN TO AND SUBSCRIBED BEFORE ME this                  /3     day of
              ~ \ a . i f ,2018.
                                                                                                I

                                                                                          "-1___
        Case 2:18-cv-04003-SMB Document 39-2 Filed 12/17/18 Page 2 of 2



                                         INFORMATION
                 CR-2018-07544-E
CAUSE NO.: - - - - - - - - -
DEFENDANT: JASON VANDYKE
CHARGE: FALSE REPORT

                                                                                     I
          IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS
       NOW COMES, Paul Johnson, Criminal District Attorney of the County            br Denton of the
State of Texas, and in behalf of the State of Texas, presents in the County C~iminal C~urt of
                                                                                     I
Denton County, Texas, at the July Term, 2018, of said Court, that JASON V AtDYKE rho is
hereinafter styled defendant, on or about the 13th day of September, 2018, and b~fore the making
and filing of this Information, in the County of Denton of the State of Texas, di~ then an~ there
                                                                                    I        ,
intentionally and knowingly with the intent to deceive, make a false statement, hamely: that an
unknown person entered the defendant's vehicle without the defendant's consent lnd remoted the
defendant's personal property from the vehicle without consent,, to a peace ~fficer, S~annon
Roach, conducting a criminal investigation, and the said statement was Jmaterial Ito the
investigation;




against the peace and dignity of the State.                                         I
                                                                                    I


                                                CRIMINAL DISTR!Cd;t-Y
                                                COUNTY OF DENTON II

                                                STATE OF TEXAS   I
                                                                                I
                                                                                I
                                                                                I

                                                                                I
                                                                                I

                                                                                I
                                                                                I

                                                                                I
                                                                                Ii
                                                                                I
